Citation Nr: 0823000	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  90-44 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for an eye condition, 
including refractive error and allergic conjunctivitis.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the cervical spine.

5.  Entitlement to a rating higher than 10 percent for a pain 
disorder.

6.  Entitlement to a rating higher than 10 percent for 
gastritis with diverticulitis of the colon.

7.  Entitlement to a rating higher than 10 percent for 
hypertension.

8.  Entitlement to a compensable rating for allergic 
rhinitis/sinusitis.

9.  Entitlement to restoration of a 30 percent rating, and a 
higher rating, for prolapse of the rectum, rated 30 percent 
from March 1989 to February 28, 2003, and rated as non-
compensably disabling thereafter.

10.  Entitlement to a rating higher than 20 percent for 
postoperative hemorrhoids.

(The issues of entitlement to a separate compensable 
evaluation for pruritis ani, a separate compensable 
evaluation for a stricture of the esophagus, an earlier 
effective date for a grant of service connection for asbestos 
lung disease, an earlier effective date for a grant of 
service connection for peripheral vascular disease, an 
earlier effective date for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, a total disability rating for a period of 
convalescence for a right lower extremity disorder, and 
special monthly compensation based on being housebound due to 
surgery on the right lower extremity are addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant served as a member of the Arkansas National 
Guard from January 1969 to October 1983, including numerous 
periods of active duty for training and inactive duty for 
training.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  The course of 
the appeal has been, both procedurally and substantively, 
complicated and very prolonged.  The appeal originated from a 
November 1989 RO rating decision that denied service 
connection for an eye condition including conjunctivitis and 
service connection for shingles (the claim for service 
connection for shingles was later withdrawn from appellate 
review).  The veteran has had at least 7 personal RO hearings 
and two Board hearings.  In addition the case has been the 
subject of an order and a revised order by the United States 
Court of Appeals for Veterans Claims (Court).  The extensive 
appellate course has been described in detail in a July 2000 
Board decision (since vacated by the April 2001 and July 2001 
Court orders) and in October 2001 and October 2002 Board 
remands.  The history reported in those Board remands will 
not be repeated herein, except to note that, in June 2002, 
the RO granted service connection for a cervical spine 
disability (20 percent), a pain disorder associated with both 
psychological factors and medical conditions (10 percent), a 
gastrointestinal disorder (gastritis with diverticulitis of 
the colon) (10 percent), hypertension (10 percent), and 
allergic rhinitis/sinusitis (0 percent).  The June 2002 RO 
decision also proposed a reduction in the rating assigned to 
the veteran's service-connected prolapsed rectum, from 30 
percent to 0 percent.  

Since the October 2002 Board remand, the RO effectuated the 
proposed reduction in the rating for prolapsed rectum in 
December 2002.  The veteran testified at a hearing before a 
Veterans Law Judge at the RO in November 2003.

In March 2004, the RO granted service connection for 
asbestos-related lung disease (60) percent and a total 
compensation rating based on individual unemployability.  
Entitlement to a total compensation rating is therefore no 
longer in appellate status.
In a decision of May 2005, the Board issued a decision which 
denied service connection for degenerative joint disease, 
denied service connection for an eye condition included 
refractive error and allergic conjunctivitis, and denied 
service connection for nicotine addiction.  The Board also 
remanded claims for increased rating of degenerative 
arthritis of the cervical spine, a pain disorder, gastritis 
with diverticulitis of the colon, hypertension, allergic 
rhinitis/sinusitis, a prolapsed rectum, and postoperative 
hemorrhoids.  The veteran subsequently appealed the denial of 
his service connection claims to the United States Court of 
Appeals for Veterans Claims (Court).  In a decision of April 
2007, the Court vacated the Board's decision with respect to 
the denial of the service connection claims.  The case has 
now been returned to the Board for further action in 
accordance with the Court's order.  The Board also notes that 
the RO has completed the requested actions pertaining to the 
remanded claims for higher ratings, and those issues are 
again before the Board.  

The claim for a higher rating for hypertension is ready for 
appellate review.  The remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 110 or more, or systolic 
pressure which is predominantly 200 or more, and does not 
result in definite symptoms. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 & 
2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA's duty to assist and 
notify have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The veteran's claim for a higher 
rating for hypertension arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  With respect to 
development of evidence, the Board notes that the veteran has 
been afforded VA examinations, and his treatment records have 
been obtained.  He has also been afforded a hearing.  The 
Board notes that the Veterans Law Judge who conducted a 
hearing in November 2003 has since retired.  However, the 
veteran has indicated that he does not desire another 
hearing.  The Board is not aware of any additional relevant 
evidence that exists, but has not been obtained.  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. 

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system was changed, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 10 percent disability 
rating is warranted for hypertension when the diastolic 
pressure is predominately 100 or more, or where continuous 
medication is shown to be necessary for the control of 
hypertension and there is a history of diastolic pressures 
predominantly 100 or more.  A 20 percent rating is warranted 
where diastolic pressure was predominantly 110 or more with 
definite symptoms.  A 40 percent rating is warranted where 
diastolic pressure was predominantly 120 or more and there 
were moderately-severe symptoms.  A 60 percent rating is 
warranted where diastolic pressure was predominately 130 or 
more and there were severe symptoms.  For the 40 percent and 
60 percent ratings, there should be careful attention paid to 
diagnosis and repeated blood pressure readings.  

In pertinent part, the revised regulation provides that a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted if 
the diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  

The Board has considered the full history of the veteran's 
service-connected hypertension.  In a rating decision of June 
2002, the RO granted service connection for hypertension 
effective from the date of claim, November 19, 1997.  In the 
decision, the RO noted that hypertension was not shown in 
service, but could be granted based on a presumption.  The RO 
assigned a 10 percent initial rating which was effective from 
the date of service connection.  The veteran appeals that 10 
percent initial rating.  

The veteran testified regarding his hypertension during a 
hearing held at the RO in April 1999.  He stated that his 
blood pressure had been over 100.  He also reported having 
symptoms such as headaches and blurred vision.  Similarly, 
during a hearing held before a Veterans Law Judge in November 
2003 the veteran testified that his high blood pressure made 
him feel light-headed, and that he had chest pain in the 
past.  During the same hearing, the veteran testified that he 
had headaches, but attributed them to his service-connected 
cervical spine disorder.  

The relevant medical evidence which has been presented 
includes VA and private treatment records, as well as the 
reports of VA examinations.  For example, a private 
gastroenterology treatment record dated in March 1999 
reflects that his blood pressure reading was 161/109.  A 
record from the Arkansas Diagnostic Center dated in April 
1999 reflects that that his reading was 169/100.  

A VA treatment record dated in September 1999 shows a reading 
of 160/104.  A VA treatment record dated in November 2000 
shows a blood pressure reading of 173/106, and a repeat 
reading of 155/117.  A blood pressure medication was added.  
A private treatment record dated in December 2000 from 
Arkansas Asthma and Allergy clinic reflects that his blood 
pressure was down to 164/104.  

A VA treatment record dated in March 2001 reflects a blood 
pressure reading of 146/94.  It was noted that his blood 
pressure was stable on medication.  A record dated in January 
2002 from the Arkansas Diagnostic Center reflects that his 
most recent three readings had been 150/86, 146/89, and 
120/90.  A VA treatment record dated in April 2003 reflects 
that the veteran's blood pressure reading was 153/101.  He 
was instructed to resume taking a medication which he had 
stopped taking.  A subsequent VA treatment record dated in 
August 2003 reflects that his blood pressure was 111/72.  An 
August 2003 VA treatment records shows a reading of 111/72.  

A private medical record dated in September 2005 notes a 
blood pressure reading of 160/90 while exercising.  A private 
treatment record dated in April 2006 notes a reading of 
169/116.  A private treatment record dated in May 2006 shows 
a reading of 128/92.  A private treatment record dated in 
June 2006 reflects a blood pressure reading of 163/104.  
Another private treatment record dated two weeks later in 
June 2006 notes a blood pressure reading of 124/82.  

The veteran underwent a VA heart examination in June 2006.  
His blood pressure reading at that time was 120/80.  It was 
noted that he took three medications with apparently adequate 
blood pressure control.  

Finally, the report of a heart examination conducted by the 
VA in November 2006 reflects that the veteran had suffered 
from labile hypertension since the 1970's, and had been 
placed on medication for hypertension in the late 1990's.  He 
reportedly also had coronary artery disease [now service 
connected as a separate disability].  He denied arrhythmia, 
CHF, syncope or pre-syncope.  He was able to perform the 
activities of daily living.  On physical examination, blood 
pressure readings were 107/57, 100/62, and 95/60.  The 
diagnostic impression was hypertensive cardiovascular disease 
with coronary artery disease/cardiomegaly.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 110 or more or systolic readings of 
200 or more as contemplated for a rating in excess of 10 
percent.  The medical evidence shows that the readings have 
been consistently below that level.  There have only been a 
few, infrequent readings above such levels.  Thus, the 
readings have not been predominately above 200 systolic or 
110 diastolic.      

The Board further finds that the hypertension has not 
resulted in definite symptoms.  Although he presented 
testimony that his hypertension caused headaches, he later 
testified that his headaches were due to his cervical spine 
disorder.  This inconsistency reduces the credibility of the 
testimony.  The Board also notes that although the veteran 
testified that he had dizziness, the VA examination report 
shows that he denied syncope.  Again, the inconsistency in 
his reports reduces credibility.  Of particular significance, 
the treatment records consistently show that the veteran did 
not have any complaints associated with elevated blood 
pressure readings.  Any symptoms appear to have been 
controlled by medication.  Accordingly, the Board concludes 
that the criteria for an initial disability rating higher 
than 10 percent for hypertension are not met under either the 
old or the revised regulations.  Also, there has been no 
significant variations to warrant assignment of higher rating 
based on a staged rating process.  


ORDER

A disability rating higher than 10 percent for hypertension 
is denied.





REMAND

As noted above, the Court issued an order in April 2007 which 
vacated the Board's decision denying service connection for 
degenerative joint disease of the lumbosacral spine, an eye 
condition, and nicotine dependence.  With respect to the 
claim for degenerative joint disease of the spine, the Court 
noted that a medical opinion relied upon by the Board, namely 
an opinion contained in a VA examination report addendum 
dated in April 2002, appeared to be inconsistent with 
statements made by the same examiner in the January 2002 
examination report itself.  In the original January 2002 
examination report, the examiner stated that it was 
reasonable to assume that some aggravation of a spine 
disorder occurred until the veteran was finally disqualified 
from military duty, and that the probability of this was 
greater than 50%.  In the addendum, however, he stated that 
he was unable to state without speculation that there was a 
direct relationship between the degenerating joint disease in 
lumbar facet and the specific incident of injury.  The Court 
noted that no explanation had been given for this apparent 
reversal of opinion.  In light of this, the Court held that 
the Board had erred in relying on that opinion.  According, 
the Board concludes that the claim should be remanded for the 
purpose of obtaining an acceptable opinion.  

With respect to the claim for service connection for an eye 
condition, to include refractive error and allergic 
conjunctivitis, the Court noted that there was mixed evidence 
with respect to whether or not the veteran currently had an 
eye condition.  A VA examination in January 2002 found that 
the veteran had no pattern of chronic conjunctivitis or 
allergic conjunctivitis, while medical treatment records from 
both the VA and private health care providers dated in 2000 
and 2001 contained diagnoses of conjunctivitis.  The Board 
concludes that in light of the conflicting evidence, and the 
fact that the items of evidence referred to are at least six 
years old, a new examination would be useful in assessing 
this claim.  Accordingly, the claim for service connection 
for an eye condition must be remanded.

Regarding the claim for service connection for nicotine 
addition, the Board notes the report of an examination 
conducted by the VA in April 2002 reflects that the diagnosis 
was nicotine dependence not found.  Subsequently, the veteran 
presented private medical treatment records such as a record 
dated in June 2005 from Martin Fiser, M.D., which reflect 
treatment for nicotine addiction.  The Board concludes that 
another examination is warranted to reconcile these 
inconsistent diagnoses.  

Finally, with respect to the claims for higher ratings, the 
Board finds that additional development of evidence is 
required.   In this regard, the veteran has not had 
disability evaluation examinations for many years.  Regarding 
the degenerative arthritis of the spine, the Board notes that 
his most recent spine examination was in April 2002.  
Regarding the claim for a higher rating for a pain disorder, 
the Board notes that the veteran's most recent psychiatric 
examination to address the severity of that disorder was in 
January 2002.  Regarding the gastritis with diverticulitis of 
the colon, the most recent gastrointestinal examination was 
conducted over four years ago in April 2004.  Regarding the 
claim for a higher rating for allergic rhinitis and 
sinusitis, the most recent nose/allergies examination was 
conducted in November 2003.  Similarly, the veteran's most 
recent rectal examination was also conducted in November 
2003.  Those examinations are too old to reflect the current 
severity of these disabilities.  A remand is required for the 
purpose of affording the veteran new examinations.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any lumbosacral 
spine disabilities which the veteran may 
currently have, as well as to determine 
the current severity of his service 
connected degenerative arthritis of the 
cervical spine.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to service.  With 
respect to the service-connected cervical 
spine disorder, the examiner should 
provide all findings necessary to 
properly rate the disability, to include 
range of motion findings, neurological 
findings, a complete history, and an 
assessment of impairment due to factors 
such as pain on motion.  

2.  The veteran should be afforded a VA 
eye disorders examination to determine 
the nature and etiology of any eye 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically address 
whether the veteran currently has 
conjunctivitis.  The examiner should 
specifically comment as to the likelihood 
that any currently found disability is as 
likely as not (i.e., is there a 50 
percent or greater likelihood) related to 
service.  

3.  The RO should arrange for a VA 
examination to obtain a fully informed 
opinion regarding the claim for nicotine 
addiction.  The claims folder and a 
separate copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record a complete history, and 
pertinent medical complaints, symptoms, 
and clinical findings.  Following the 
examination and a review of the record, 
the examiner should provide responses to 
the following questions:  (a) Is it as 
likely as not that the veteran developed 
nicotine dependence in service?  (b) Does 
the veteran have a current diagnosis of 
nicotine dependence?  In the event that 
the examiner concludes that the veteran 
does not currently have nicotine 
addiction, the examiner should provide an 
explanation as to why he or she disagrees 
with the veteran's private physicians.  

4.  The veteran should be scheduled for 
VA disability evaluation examinations to 
ascertain the current severity of his 
service-connected pain disorder, 
gastritis with diverticulitis of the 
colon, allergic rhinitis/sinusitis 
prolapse of the rectum postoperative 
hemorrhoids. The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  Any 
necessary tests and studies should be 
performed.  

5.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

6.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


